Title: To James Madison from Richard M. Johnson, 4 July 1812 (Abstract)
From: Johnson, Richard M.
To: Madison, James


4 July 1812, Pittsburgh. Has arrived in Pittsburgh on his way home. “I have this moment understood that Capt. Butler Lnt. McGree, & Ensign Irvine & their volunteer Company had tendered their services to you more than six weeks ago, and that no answer has yet been rcd. I can inform you that this day I have seen the officers & company mustered all in uniform. They are very fine men to look at & I have no doubt of their efficiency. They are now anxiously expecting an answer & in fact, an acceptance on the part of the Government & orders to march. Indeed they complain of suspense.”
